 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    RAS HEZEKIAH TAFARI,                             No. 2:17-cv-0113-MCE-EFB PS
12                         Plaintiff,
13             v.                                      ORDER
14    UNITED POSTAL SERVICE
      POSTMASTER GENERAL MEGAN J.
15    BRENNAN,
16                         Defendant.
17

18            On March 12, 2020, the magistrate judge filed findings and recommendations herein

19   which were served on the parties and which contained notice that any objections to the findings

20   and recommendations were to be filed within fourteen days. ECF No. 104. No objections were

21   filed.

22            The Court has reviewed the applicable legal standards and, good cause appearing,

23   concludes that it is appropriate to adopt the proposed Findings and Recommendations in full.

24            Accordingly, IT IS HEREBY ORDERED that:

25            1. The proposed Findings and Recommendations filed March 12, 2020 (ECF No. 104)

26                  are ADOPTED in full;

27            2. Plaintiff’s motion for summary judgment (ECF No. 81) is DENIED;

28            3. Defendant’s motion for summary judgment (ECF No. 84) is GRANTED;
 1          4. Judgment is entered against plaintiff and in favor of defendant; and
 2          5. The Clerk of the Court is directed to close the case.
 3          IT IS SO ORDERED.
 4   Dated: April 3, 2020
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                      2
